     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY RAY BAKER,                                No. 2:19-CV-2617-KJM-DMC-P
12                        Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    J. LYNCH, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s civil rights complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 2 of 7

 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                      I. PLAINTIFF’S ALLEGATIONS

 8                  In its July 29, 2020, screening order, the Court summarizes plaintiff’s factual

 9   allegations as follows:

10                                   Plaintiff names the following as defendants: (1) J. Lynch;
                    (2) J. Howard; (3) J. Frederick; (4) D. Roth; (5) M. Hontz; and (6) A.W.
11                  Peterson. See ECF No. 1, pg. 1. According to plaintiff, the events giving
                    rise to the complaint occurred at California State Prison – Sacramento
12                  (CSP-Sac.). See id. Plaintiff presents three claims.
                                     In his first claim, plaintiff alleges defendant J. Howard
13                  wrote a racially biased “Informational Chrono” which contained false and
                    fabricated concerns about plaintiff being aggressive and agitated whenever
14                  she (J. Howard) was near him. Id. at 3. According to the Informational
                    Chrono, J. Howard stated she was in fear for her safety in plaintiff’s
15                  presence because plaintiff has a history of mental illness and incidents of
                    violence against women. See id. Plaintiff also states the Informational
16                  Chrono improperly referenced his “convictions against women” and a
                    “history of aggression against women (commitment offenses).” Id.
17                  Plaintiff alleges defendant Howard’s statement are “tantamount to
                    discriminatory racial bias and defamation of character.” Id. Plaintiff
18                  claims defendant Howard “created a pattern of false safety concerns
                    amongst female employees. . . .” Id. Plaintiff states that he has never
19                  assaulted a female prison staff member and that his commitment offense
                    involved one woman – his estranged wife – and thus does not constitute a
20                  history of aggression toward women. See id. According to plaintiff, J.
                    Howard’s conduct has resulted in unnecessary and arbitrary extra security
21                  precautions when plaintiff is involved with staff. See id. at 4. This,
                    plaintiff states, in turn has resulted in difficult obtaining medical
22                  appointments.
                                     Plaintiff also claims defendant Howard’s conduct is racially
23                  motivated because plaintiff is black and defendant Howard is white. See
                    id. at 5. Plaintiff alleges defendant Howard has a personal dislike for
24                  plaintiff and suggests this may be due to his race. See id. Finally, plaintiff
                    alleges defendant Howard’s conduct was in retaliation for plaintiff having
25                  filed a staff complaint against her for failing to assist him in preparing for
                    a parole hearing. See id.
26                                   Accompanying plaintiff’s first claim is a copy of a
                    December 1, 2016, form “CDC-128B,” also known as an “Informational
27                  Chrono,” completed by defendant Howard. See id. at 7. In this form,
                    defendant Howard describes an incident that same day in which plaintiff
28                  became belligerent after defendant Howard completed a “Form 22” which
                                                           2
     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 3 of 7

 1                  denied plaintiff credit restoration. See id. According to defendant Howard:
                    “Baker became belligerent and started to cuss at me saying ‘Fuck that
 2                  Bitch’ and ‘She a racist Bitch.’” Id.
                                    In his second claim, plaintiff alleges that, on November 21,
 3                  2019, defendant Howard and defendants Hontz and Roth – all members of
                    the Classification Committee – denied him access to the C Yard “solely
 4                  because of the 128-A-B that CCI J. Howard fabricated falsely against me
                    on December 1, 2016. . . .” Id. at 13. According to plaintiff, he was denied
 5                  access to C Yard programs due to the false safety concerns outlined by
                    defendant Howard. In a one-page declaration accompanying plaintiff’s
 6                  second claim, plaintiff appears to state that defendants J. Frederick and
                    A.W. Peterson was also members of the Classification Committee that met
 7                  on November 21, 2019. See id. at 6. In this declaration, plaintiff states that
                    defendants conspired to put his health and safety in danger by requiring
 8                  him to be housed on B Yard instead of C Yard. See id. Plaintiff states B
                    Yard is dangerous and violent, with three known murders occurring in a
 9                  30-day span. See id. Plaintiff states the Classification Committee
                    defendants knew that B Yard was a hotbed of gang warfare. See id.
10                  Plaintiff claims defendants’ conduct was based on the Informational
                    Chrono fabricated by defendant Howard. See id. According to plaintiff,
11                  while on B Yard he was violently attacked by other inmates on December
                    2, 2019. See id. at 16.
12                                  In his third claim, plaintiff claims that he has not been
                    assigned to any groups, work, or other rehabilitative activities since
13                  arriving on B Yard. See id. at 19. Plaintiff also states that he has not had
                    access to adequate medical treatment. See id. Other than again mentioning
14                  defendant Howard’s alleged fabrication of the Informational Chrono,
                    plaintiff does not name any defendants with respect to his third claim.
15
                    ECF No. 14, pgs. 2-4.
16

17

18                                               II. DISCUSSION

19                  On July 29, 2020, the Court screened plaintiff’s complaint, finding that he stated

20   some cognizable claims and other non-cognizable claims. See ECF No. 14. In the screening

21   order, the Court stated that:

22                                   The Court finds plaintiff states a cognizable claim for
                    retaliation against defendant Howard based on plaintiff’s allegations that
23                  defendant Howard took adverse action in falsifying an Informational
                    Chrono because plaintiff had filed a staff complaint against her. The Court
24                  also finds plaintiff states a cognizable safety claim against the Committee
                    Defendants – Howard, Hontz, Frederick, Peterson, and Roth – based on
25                  plaintiff’s allegations that these defendants placed him on B Yard despite
                    their knowledge of danger related to ongoing gang warfare.
26
                    ECF No. 14, pg. 4.
27

28   ///
                                                       3
     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 4 of 7

 1                 The Court otherwise found plaintiff failed to state any other cognizable claims

 2   against any other defendants. As to defendant Lynch, the Court stated:

 3                                  Plaintiff alleges defendant Lynch is the prison warden. As
                   such, this is a supervisory defendant. Supervisory personnel are generally
 4                 not liable under § 1983 for the actions of their employees. See Taylor v.
                   List, 880 F.2d 1040, 1045 (9th Cir. 1989) (holding that there is no
 5                 respondeat superior liability under § 1983). A supervisor is only liable for
                   the constitutional violations of subordinates if the supervisor participated
 6                 in or directed the violations. See id. The Supreme Court has rejected the
                   notion that a supervisory defendant can be liable based on knowledge and
 7                 acquiescence in a subordinate’s unconstitutional conduct because
                   government officials, regardless of their title, can only be held liable under
 8                 § 1983 for his or her own conduct and not the conduct of others. See
                   Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Supervisory personnel who
 9                 implement a policy so deficient that the policy itself is a repudiation of
                   constitutional rights and the moving force behind a constitutional violation
10                 may, however, be liable even where such personnel do not overtly
                   participate in the offensive act. See Redman v. Cnty of San Diego, 942
11                 F.2d 1435, 1446 (9th Cir. 1991) (en banc).
                                    When a defendant holds a supervisory position, the causal
12                 link between such defendant and the claimed constitutional violation must
                   be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
13                 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and
                   conclusory allegations concerning the involvement of supervisory
14                 personnel in civil rights violations are not sufficient. See Ivey v. Board of
                   Regents, 673 F.2d 266, 268 (9th Cir. 1982). “[A] plaintiff must plead that
15                 each Government-official defendant, through the official’s own individual
                   actions, has violated the constitution.” Iqbal, 662 U.S. at 676. Here,
16                 plaintiff’s complaint is devoid of any allegations specific to defendant
                   Lynch. Plaintiff will be provided an opportunity to amend.
17
                   ECF No. 14, pgs. 4-5.
18

19                 As to the denial of medical care alleged in the complaint, the Court stated:

20                                  In his third claim, plaintiff makes a reference to the denial
                   of adequate medical care since being assigned to B Yard. The treatment a
21                 prisoner receives in prison and the conditions under which the prisoner is
                   confined are subject to scrutiny under the Eighth Amendment, which
22                 prohibits cruel and unusual punishment. See Helling v. McKinney, 509
                   U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The
23                 Eighth Amendment “. . . embodies broad and idealistic concepts of
                   dignity, civilized standards, humanity, and decency.” Estelle v. Gamble,
24                 429 U.S. 97, 102 (1976). Conditions of confinement may, however, be
                   harsh and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).
25                 Nonetheless, prison officials must provide prisoners with “food, clothing,
                   shelter, sanitation, medical care, and personal safety.” Toussaint v.
26                 McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates
                   the Eighth Amendment only when two requirements are met: (1)
27                 objectively, the official’s act or omission must be so serious such that it
                   results in the denial of the minimal civilized measure of life’s necessities;
28                 and (2) subjectively, the prison official must have acted unnecessarily and
                                                         4
     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 5 of 7

 1              wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at 834.
                Thus, to violate the Eighth Amendment, a prison official must have a
 2              “sufficiently culpable mind.” See id.
                                 Deliberate indifference to a prisoner’s serious illness or
 3              injury, or risks of serious injury or illness, gives rise to a claim under the
                Eighth Amendment. See Estelle, 429 U.S. at 105; see also Farmer, 511
 4              U.S. at 837. This applies to physical as well as dental and mental health
                needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An
 5              injury or illness is sufficiently serious if the failure to treat a prisoner’s
                condition could result in further significant injury or the “. . . unnecessary
 6              and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059
                (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th
 7              Cir. 1994). Factors indicating seriousness are: (1) whether a reasonable
                doctor would think that the condition is worthy of comment; (2) whether
 8              the condition significantly impacts the prisoner’s daily activities; and (3)
                whether the condition is chronic and accompanied by substantial pain.
 9              See Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).
                                 The requirement of deliberate indifference is less stringent
10              in medical needs cases than in other Eighth Amendment contexts because
                the responsibility to provide inmates with medical care does not generally
11              conflict with competing penological concerns. See McGuckin, 974 F.2d
                at 1060. Thus, deference need not be given to the judgment of prison
12              officials as to decisions concerning medical needs. See Hunt v. Dental
                Dep’t, 865 F.2d 198, 200 (9th Cir. 1989). The complete denial of medical
13              attention may constitute deliberate indifference. See Toussaint v.
                McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing
14              medical treatment, or interference with medical treatment, may also
                constitute deliberate indifference. See Lopez, 203 F.3d at 1131. Where
15              delay is alleged, however, the prisoner must also demonstrate that the
                delay led to further injury. See McGuckin, 974 F.2d at 1060.
16                               Negligence in diagnosing or treating a medical condition
                does not, however, give rise to a claim under the Eighth Amendment. See
17              Estelle, 429 U.S. at 106. Moreover, a difference of opinion between the
                prisoner and medical providers concerning the appropriate course of
18              treatment does not give rise to an Eighth Amendment claim. See Jackson
                v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
19                               While plaintiff references the denial of adequate medical
                care since being assigned to B Yard, plaintiff does not link that allegation
20              to any named defendant. To state a claim under 42 U.S.C. § 1983, the
                plaintiff must allege an actual connection or link between the actions of
21              the named defendants and the alleged deprivations. See Monell v. Dep’t
                of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
22              (1976). Here, because plaintiff does not an actual connection between any
                named defendant and the denial of adequate medical treatment, plaintiff
23              has failed to allege any of the necessary elements of an Eighth
                Amendment medical care claim. Plaintiff will be provided an opportunity
24              to amend.

25              ECF No. 14, pgs. 5-7.

26   ///

27   ///

28   ///
                                                    5
     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 6 of 7

 1                  Finally, as to access to rehabilitative programming, the Court stated:

 2                                  Plaintiff claims defendants’ conduct, specifically his
                    placement on B Yard, denied him access to work assignments and other
 3                  rehabilitative programming. This claim is not cognizable as a matter of
                    law because prisoners have no constitutional right to access to vocational
 4                  and rehabilitative programs. See Hoptowit v. Ray, 682 F.2d 1237, 1254-
                    55 (9th Cir. 1995).
 5
                    ECF No. 14, pg. 7.
 6

 7                  The Court granted plaintiff leave to amend his complaint and warned that “if no

 8   amended complaint is filed within the time allowed [], the Court will issue findings and

 9   recommendations that the claims identified herein as defective be dismissed, as well as such

10   further orders as are necessary for service of process as to the cognizable claims.” Id. at 7. To

11   date, plaintiff has not filed an amended complaint. Therefore, the Court now recommends

12   dismissal of all claims against defendant Lynch, as well as plaintiff’s claims related to medical

13   care and access to rehabilitative programming.

14

15                                              III. CONCLUSION

16                  Because it does not appear possible that the deficiencies identified herein can be

17   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

18   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

19                  Based on the foregoing, the undersigned recommends that:

20                  1.      This action shall proceed on: (a) plaintiff’s First Amendment retaliation
21   claim against defendant Howard; and (b) plaintiff’s Eighth Amendment safety claim against

22   defendants Howard, Hontz, Frederick, Peterson, and Roth;

23                  2.      All claims against defendant Lynch be dismissed; and

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        6
     Case 2:19-cv-02617-KJM-DMC Document 18 Filed 09/15/20 Page 7 of 7

 1                  3.     Plaintiff’s claims related to medical care and access to rehabilitative

 2   programming be dismissed.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court. Responses to objections shall be filed within 14 days after service of

 7   objections. Failure to file objections within the specified time may waive the right to appeal. See

 8   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10   Dated: September 14, 2020
                                                            ____________________________________
11                                                          DENNIS M. COTA
12                                                          UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
